Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered April 14, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The experienced narcotics officer’s observation of defendant exchanging for money a small unknown object that he removed from a pack on his waist, coupled with defendant’s immediate flight through a hole into an abandoned building when the officer shouted “police,” provided probable cause for defendant’s arrest (see, People v Jones, 90 NY2d 835). Immediately following defendant’s arrest and removal from the building, the officer properly conducted a warrantless search of the pack, particularly since the situation was volatile in that defendant *146had been subdued after a struggle (see, People v De Santis, 46 NY2d 82, cert denied 443 US 912; People v Wylie, 244 AD2d 247, lv denied 91 NY2d 946). Concur — Williams, J. P., Tom, Lerner, Andrias and Friedman, JJ.